DETAILED ACTION
	The following action is in response to the amendment filed for application 16/587,618 on March 24, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the transmission system as claimed, and particularly including an input member that is configured to be coupled to the engine for transmission of shaft power therebetween; a variator coupled to the input member, wherein the variator receives a portion of the power from the input member; an output module coupled with the second gear arrangement, wherein the output module receives, from the second gear arrangement, the variable rotational power directed in the selected direction, the output module being configured to adapt the variable rotational power directed in the selected direction to an output member of the machine; and a third clutch assembly operatively coupled to the output member and the input member, the output member being selectively engageable with the input member via the third clutch assembly, and including the remaining structure of claims 1, 9 and 16, respectively.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



April 1, 2021